In re Perkins, Timothy D.; — Plaintiff; Applying For Writ of Certiorari and/or Review, Parish of Calcasieu, 14th Judicial District Court Div. G, Nos. 5949-05, 17386-06; to the Court of Appeal, Third Circuit, No. KH 08-01322.
Writ granted; case remanded to the district court. The district court is ordered to grant relator an out-of-time appeal of his habitual offender adjudication and sentence under docket No. 17386-06 and appoint counsel to prosecute it. State v. Counterman, 475 So.2d 336, 340 (La.1985). In all other respects the application is denied.